People v Karanisoglu (2016 NY Slip Op 04788)





People v Karanisoglu


2016 NY Slip Op 04788


Decided on June 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2016

Tom, J.P., Mazzarelli, Manzanet-Daniels, Kapnick, Kahn, JJ.


1457 3679/94

[*1]The People of the State of New York, Respondent,
vSeref Karanisoglu, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Margaret E. Knight of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Patricia Curran of counsel), for respondent.

Order, Supreme Court, New York County (Eduardo Padro, J.), entered or about March 11, 2011, which denied defendant's motion for resentencing under the Drug Law Reform Act of 2004 (L 2004, ch 738), unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of the application. The seriousness of the underlying crime, which involved international drug trafficking at a very high level, outweighed all of the factors cited by defendant, viewed in totality (see e.g. People v Rizo, 51 AD3d 436 [1st Dept 2008]). Moreover, while incarcerated on the underlying conviction, defendant again became involved in an international drug transaction, and even accepting defendant's claim of mitigating factors regarding that crime, the fact remains that he was convicted of a federal drug felony, and his conduct reveals that he remained able to arrange such a transaction. We have considered and rejected defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2016
CLERK